

116 HR 891 IH: Nuclear Family Priority Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 891IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Hice of Georgia (for himself, Mr. Gaetz, Mr. Meadows, Mr. Brooks of Alabama, Mr. David P. Roe of Tennessee, Mr. Gosar, Mr. Crawford, and Mr. Perry) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to make changes related to family-sponsored immigrants
			 and to reduce the number of such immigrants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nuclear Family Priority Act. 2.Immediate relative definitionSection 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended—
 (1)by striking children, spouses, and parents and inserting children and spouses; and (2)by striking States, except that and all that follows through of age. and inserting States..
 3.Change in family-sponsored immigrant categoriesSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:
			
 (a)Preference allocation for spouses and children of permanent resident aliensQualified immigrants who are the spouses or children of an alien lawfully admitted for permanent residence shall be allotted visas in a number not to exceed the worldwide level specified in section 201(c)..
 4.Change in worldwide level of family-sponsored immigrantsSection 201(c) of the Immigration and Nationality Act (8 U.S.C. 1151(c)) is amended— (1)by amending paragraph (1) to read as follows:
				
 (1)The worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to—
 (A)88,000; minus (B)the number computed under paragraph (2).;
 (2)by striking paragraphs (2), (3), and (5); and (3)by redesignating paragraph (4) as paragraph (2).
			5.Conforming amendments
 (a)Numerical limitation to any single foreign stateSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended— (1)in subsection (a)(4)—
 (A)by amending subparagraphs (A) and (B) to read as follows:  (A)75 percent of family-sponsored immigrants not subject to per country limitationOf the visa numbers made available under section 203(a) in any fiscal year, 75 percent shall be issued without regard to the numerical limitation under paragraph (2).
							(B)Treatment of remaining 25 percent for countries subject to subsection (e)
 (i)In generalOf the visa numbers made available under section 203(a) in any fiscal year, the remaining 25 percent shall be available, in the case of a foreign state or dependent area that is subject to subsection (e) only to the extent that the total number of visas issued in accordance with subsection (A) to natives of the foreign state or dependent area is less than the subsection (e) ceiling (as defined in clause (ii)).
 (ii)Subsection (e) ceiling definedIn clause (i), the term subsection (e) ceiling means, for a foreign state or dependent area, 77 percent of the maximum number of visas that may be made available under section 203(a) to immigrants who are natives of the state or area consistent with subsection (e).; and
 (B)by striking subparagraphs (C) and (D); and (2)in subsection (e)—
 (A)in paragraph (1), by adding and at the end; (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and
 (C)in the final sentence, by striking respectively, and all that follows through the period at the end and inserting respectively.. (b)Rules for determining whether certain aliens are childrenSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended by striking (a)(2)(A) each place such term appears and inserting (a).
 (c)Procedure for granting immigrant statusSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A)(i), by striking to classification by reason of a relationship described in paragraph (1), (3), or (4) of section 203(a) or;
 (B)in subparagraph (B), by striking 203(a)(2)(A) and 203(a)(2) each place such terms appear and inserting 203(a); and (C)in subparagraph (D)(i)(I), by striking a petitioner for preference status under paragraph (1), (2), or (3) and all that follows through the period at the end and inserting an individual under 21 years of age for purposes of adjudicating such petition and for purposes of admission as an immediate relative under section 201(b)(2)(A)(i) or a family-sponsored immigrant under section 203(a), as appropriate, notwithstanding the actual age of the individual.;
 (2)in subsection (f)(1), by striking 201(b), 203(a)(1), or 203(a)(3), as appropriate. and inserting 201(b).; and (3)by striking subsection (k).
 (d)Waivers of inadmissibilitySection 212(d)(11) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(11)) is amended by striking (other than paragraph (4) thereof).
 (e)Conditional permanent resident status for certain alien spouses and sons and daughtersSection 216(h)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1186a(h)(1)(C)) is amended by striking 203(a)(2) and inserting 203(a).
 (f)Classes of deportable aliensSection 237(a)(1)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(1)(E)(ii)) is amended by striking 203(a)(2) and inserting 203(a).
			6.Nonimmigrant status for alien parent of adult United States citizens
 (a)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (1)in subparagraph (U), by striking or at the end;
 (2)in subparagraph (V), by striking the period at the end and inserting or; and (3)by adding at the end the following:
					
 (W)Subject to section 214(s), an alien who is a parent of a citizen of the United States, if the citizen is at least 21 years of age..
 (b)Conditions on admissionSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
				
					(s)
 (1)The initial period of authorized admission for a nonimmigrant described in section 101(a)(15)(W) shall be 5 years. Such period may be extended by the Secretary of Homeland Security so long as the United States citizen son or daughter of the nonimmigrant is residing in the United States.
 (2)A nonimmigrant described in section 101(a)(15)(W) is not authorized to be employed in the United States and is not eligible, notwithstanding any other provision of law, for any Federal, State, or local public benefit. In the case of such a nonimmigrant, the United States citizen son or daughter shall be responsible for the support of the nonimmigrant, regardless of the resources of the nonimmigrant.
 (3)An alien is ineligible to receive a visa and ineligible to be admitted into the United States as a nonimmigrant described in section 101(a)(15)(W) unless the alien provides satisfactory proof that the United States citizen son or daughter has arranged for the provision to the alien, at no cost to the alien, of health insurance coverage applicable during the period of the alien’s presence in the United States..
 7.Effective date; applicabilityThe amendments made by this Act shall take effect on the first day of the second fiscal year that begins after the date of the enactment of this Act, except that the following shall be considered invalid:
 (1)Any petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) seeking classification of an alien under a family-sponsored immigrant category eliminated by the amendments made by this Act that is filed after the date of the introduction of this Act.
 (2)Any application for an immigrant visa based on a petition described in paragraph (1). 